 

Exhibit 10.2

 



VAREX IMAGING CORPORATION

2017 Omnibus Stock Plan

 

RESTRICTED STOCK UNIT AGREEMENT

 

Varex Imaging Corporation (the “Company”) hereby awards to the designated
employee (“Employee”), Restricted Stock Units under the Company’s 2017 Omnibus
Stock Plan (the “Plan”). The Restricted Stock Units awarded under this
Restricted Stock Unit Agreement (the "Agreement") consist of the right to
receive shares of common stock of the Company (“Shares”). The Grant Date is the
date of this Agreement (the “Grant Date”). Subject to the provisions of Appendix
A of this Agreement ("Appendix A") (attached), which includes the
Country-Specific Addendum, and of the Plan, the principal features of this award
are as follows:

 



 



Total Number of Restricted Stock Units: [INSERT NUMBER]



 



Scheduled Vesting Dates: Number of Restricted Stock Units     [INSERT VESTING
DATE(S)] [INSERT NUMBER OF
RESTRICTED STOCK
UNITS VESTING ON
EACH VESTING DATE]



 

Your acceptance of this award indicates your agreement and understanding that
this award is subject to all of the terms and conditions contained in Appendix A
and the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units covered by this award is contained in
Paragraphs 2 through 4 of Appendix A.

 

PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT. YOU CAN REQUEST A COPY OF THE PLAN BY CONTACTING
THE CORPORATE HUMAN RESOURCES OFFICE IN SALT LAKE CITY, UTAH. TO THE EXTENT ANY
CAPITALIZED TERMS USED IN APPENDIX A ARE NOT DEFINED HEREIN, THEY WILL HAVE THE
MEANING ASCRIBED TO THEM IN THE PLAN.

 

 



VAREX IMAGING CORPORATION   EMPLOYEE                 By:         Title:   [NAME]

 

 



 

 

 

 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

1.                  Award. The Company hereby awards to the Employee under the
Plan as a separate incentive in connection with his or her employment, and not
in lieu of any salary or other compensation for his or her services, an award of
[INSERT NUMBER] Restricted Stock Units on the date hereof, subject to all of the
terms and conditions in this Agreement and the Plan.

 

2.                  Vesting Schedule. Except as provided in Paragraphs 3 and 5,
the Restricted Stock Units subject to this Agreement shall vest as to [INSERT
VESTING SCHEDULE]. Restricted Stock Units shall not vest in accordance with any
of the provisions of Paragraph 2 if the Employee has had a Termination of
Service prior to the applicable Vesting Date.

 

3.                  Committee Discretion. The Committee, in its absolute
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Restricted Stock Units at any time. If so
accelerated, such Restricted Stock Units shall be considered as having vested as
of the date specified by the Committee.

 

4.                  Forfeiture. Except as provided in Paragraphs 2, 3, and 5 and
notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units which have not vested at the time of the Employee’s
Termination of Service shall thereupon be forfeited. For the avoidance of doubt
and for purposes of these Restricted Stock Units only, Termination of Service
will be deemed to occur as of the date the Employee is no longer actively
providing services as an employee or consultant (except, in certain
circumstances at the sole discretion of the Company, to the extent the Employee
is on a Company approved leave of absence) and will not be extended by any
notice period or “garden leave” that may be required contractually or under
applicable laws, unless otherwise determined by the Company in its sole
discretion.

 

5.                  Death or Disability of Employee. In the event of the
Employee's death or Termination of Service on account of Disability, each
Vesting Date of the Restricted Stock Units subject to this Agreement shall fully
accelerate at the time of the Employee's death or Termination of Service on
account of Disability, respectively. Any distribution or delivery to be made to
the Employee under this Agreement shall, if the Employee is then deceased, be
made to the Employee’s designated beneficiary, or if either no beneficiary
survives the Employee or the Committee does not permit beneficiary designations,
to the administrator or executor of the Employee’s estate. Any designation of a
beneficiary by the Employee shall be effective only if such designation is made
in a form and manner acceptable to the Company. Any transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

 

6.                  Settlement of Restricted Stock Units; Dividend Equivalents.

 

(a) Status as a Creditor. Unless and until the Restricted Stock Units have
vested in accordance with Paragraph 2, 3 or 5 above, the Employee will have no
settlement right with respect to any Restricted Stock Units. Prior to settlement
of any vested Restricted Stock Units, the vested Restricted Stock Units will
represent an unfunded and unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. The Employee is an unsecured
general creditor of the Company, and settlement of Restricted Stock Units is
subject to the claims of the Company’s creditors.

 



 A-1 

 

 

(b) Form and Timing of Settlement. Restricted Stock Units will automatically be
settled in the form of Shares upon the applicable vesting of the Restricted
Stock Units pursuant to Paragraph 2, 3 or 5 above, or as soon as
administratively practicable thereafter, provided that such Shares will be
issued no later than the date that is the 15th day of the third calendar month
of the applicable year following the year in which the Shares underlying the
vested Restricted Stock Units are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulations Section 1.409A-1(d).
Fractional Shares will not be issued upon the vesting of Restricted Stock Units.
Where a fractional Share would be owed to the Employee upon the vesting of
Restricted Stock Units, a cash payment equivalent will be paid in place of any
such fractional Share using the Fair Market Value on the relevant settlement
date. No cash will be issued with respect to the Restricted Stock Units except
as described in the preceding sentence with respect to fractional Shares.

 

(c) Dividend Equivalents. Restricted Stock Units will accrue dividend
equivalents in the event cash dividends are paid with respect to the Shares
having a record date on or after the Grant Date and prior to the date on which
the Restricted Stock Units are settled. Such dividend equivalents will be
converted into cash and paid, if at all, at the same time and otherwise under
the same terms and conditions as apply to the underlying Restricted Stock Units.

 

7.                  Tax Liability and Withholding. As a condition to the grant,
vesting and settlement of the Restricted Stock Units, regardless of any action
the Company takes with respect to any applicable taxes or tax withholdings,
social contributions, required deductions, or other payments, if any
(collectively, the “Tax-Related Items”), the Employee hereby acknowledges and
agrees that the ultimate liability for all Tax-Related Items legally due by the
Employee is and remains the Employee’s responsibility and that the Company (a)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the award of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the issuance of Shares in settlement of the Restricted Stock Units,
the subsequent sale of Shares acquired at vesting and the receipt of and
settlement of any dividend equivalents; and (b) does not commit to structure the
terms of the Award or any aspect of the Restricted Stock Units to reduce or
eliminate the Employee’s liability for Tax-Related Items. The Employee also
agrees that he or she will not make any claim against the Company, or any of its
Directors, Employees or Subsidiaries or Affiliates related to tax liabilities
arising from the Restricted Stock Units. Prior to the relevant taxable event,
the Employee hereby acknowledges and agrees that the Company (and any Subsidiary
or Affiliate) shall satisfy all its obligations, if any, related to the
Tax-Related Items by withholding all or a portion of any Shares that otherwise
would be issued to the Employee upon settlement of the vested Restricted Stock
Units; provided however, that the Company may limit the amounts withheld to the
amount necessary to satisfy the Company’s minimum tax withholding obligations.
Such withheld Shares shall be valued based on the Fair Market Value as of the
date the withholding obligations are satisfied. The Employee must pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold that cannot be satisfied by the means previously described. The Company
may refuse to deliver the Shares to the Employee if the Employee fails to comply
with the Employee’s obligations in connection with the Tax-Related Items. The
Employee further acknowledges and agrees that the Employee is solely responsible
for filing all relevant documentation that may be required in relation to the
Restricted Stock Units or any Tax-Related Items other than filings or
documentation that is the specific obligation of the Company or any Subsidiary
or Affiliate pursuant to applicable law, such as but not limited to personal
income tax returns or reporting statements in relation to the grant, vesting or
settlement of the Restricted Stock Units, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends or dividend equivalents. The Employee also understands that applicable
laws may require varying Share or Restricted Stock Unit valuation methods for
purposes of calculating Tax-Related Items, and the Company assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
the Employee under applicable laws. Further, if the Employee has become subject
to Tax-Related Items in more than one jurisdiction, the Employee acknowledges
that the Company or any Subsidiary or Affiliate may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 



 A-2 

 

 

8.                  Rights as Stockholder. Neither the Employee nor any person
claiming under or through the Employee shall have any of the rights or
privileges of a stockholder of the Company in respect of any Restricted Stock
Units (whether vested or unvested) unless and until such Restricted Stock Units
are settled in Shares and certificates representing such Shares shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee. After such issuance, recordation and
delivery, the Employee shall have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

 

9.                  Acknowledgments. The Employee acknowledges and agrees to the
following:

 

·The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time;

 

·The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past;

 

·All determinations with respect to such future Restricted Stock Units, if any,
including but not limited to, the times when the Restricted Stock Units shall be
granted or when the Restricted Stock Units shall vest, will be at the sole
discretion of the Committee;

 

·The Employee’s participation in the Plan is voluntary;

 

·The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Employee’s employment contract
(if any), except as may otherwise be explicitly provided in the Employee’s
employment contract (if any);

 

·The Restricted Stock Units are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating termination,
severance, resignation, redundancy, end of service, or similar payments, or
bonuses, long-service awards, pension or retirement benefits;

 

·The future value of the Shares is unknown and cannot be predicted with
certainty;

 

·No claim or entitlement to compensation or damages arises from the termination
of the Award or diminution in value of the Restricted Stock Units or Shares, and
the Employee irrevocably releases the Company and its Subsidiaries or Affiliates
from any such claim that may arise;

 



 A-3 

 

 

·Neither the Plan nor the Restricted Stock Units shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;

 

·Nothing in this Agreement or the Plan shall confer upon the Employee any right
to continue to be employed by the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company or the
Subsidiary or Affiliate, which are hereby expressly reserved, to terminate the
employment of the Employee under applicable law;

 

·The transfer of employment of the Employee between the Company and any one of
its Subsidiaries or Affiliates (or between Subsidiaries or Affiliates) shall not
be deemed a Termination of Service;

 

·Nothing herein contained shall affect the Employee’s right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other employee welfare plan or program of the Company
or any Subsidiary or Affiliate; and

 

·The Company is not obligated, and will have no liability for failure to issue
or deliver any Shares upon vesting of the Restricted Stock Units unless such
issuance or delivery would comply with the applicable laws, with such compliance
determined by the Company in consultation with its legal counsel. Furthermore,
the Employee understands that the applicable laws of the country in which the
Employee is residing or working at the time of grant and/or vesting of the
Restricted Stock Units (including any rules or regulations governing securities,
foreign exchange, tax, labor or other matters) may restrict or prevent the
settlement of the Restricted Stock Units and neither the Company nor any
Subsidiary or Affiliate assumes liability in relation to the Restricted Stock
Units in such case. The Restricted Stock Units may not be settled until such
time as the Plan has been approved by the holders of capital stock of the
Company, or if the issuance of such Shares would constitute a violation of any
applicable laws, including any applicable U.S. federal or state securities laws
or any other law or regulation. As a condition to the settlement of the
Restricted Stock Units, the Company may require the Employee to make any
representation and warranty to the Company as may be required by the applicable
laws.

 

·The Employee understands and agrees that unless otherwise permitted by the
Company, any cross-border cash remittance made to transfer proceeds received
upon the sale of Shares my need to be made through a locally authorized
financial institution or registered foreign exchange agency and may require the
Employee to provide to such entity certain information regarding the
transaction. Moreover, the Employee understands and agrees that the future value
of the underlying Shares is unknown and cannot be predicted with certainty and
may decrease in value, even below the fair market value on the Grant Date. The
Employee understands that neither the Company nor any Subsidiary or Affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any Subsidiary or
Affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units (or the calculation of
income or Tax-Related Items thereunder).

 



 A-4 

 

 

10.              Changes in Stock. In the event that as a result of a stock
dividend, stock split, reclassification, recapitalization, combination of Shares
or the adjustment in capital stock of the Company or otherwise, or as a result
of a merger, consolidation, spin-off or other reorganization, the Company’s
common stock shall be increased, reduced or otherwise changed, the Restricted
Stock Units shall be properly adjusted.

 

11.              Address for Notices. Any notice to be given to the Company
under the terms of this Agreement shall be addressed to the Company, in care of
its Secretary, at 1678 S. Pioneer Rd. Salt Lake City, UT 84104, USA or at such
other address as the Company may hereafter designate in writing.

 

12.              Restrictions on Transfer. Except as provided in Paragraph 5
above, this award and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this award, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this award and the rights and privileges conferred hereby
immediately shall become null and void. Regardless of whether the transfer or
issuance of the Shares to be issued pursuant to this Agreement has been
registered under the 1933 Act or has been registered or qualified under the
securities laws of any state or other jurisdiction, the Company may impose
additional restrictions upon the sale, pledge, or other transfer of the Shares
(including the placement of appropriate legends on stock certificates and the
issuance of stop-transfer instructions to the Company’s transfer agent) if, in
the judgment of the Company and the Company’s counsel, such restrictions are
necessary in order to achieve compliance with the provisions of the 1933 Act,
the securities laws of any state, or any other law. Stock certificates
evidencing the Shares issued pursuant to this Agreement, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable laws or pursuant to this Agreement.

 

13.              Binding Agreement. Subject to the limitation on the
transferability of this award contained herein, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

14.              Conditions for Issuance of Certificates for Stock. The Shares
deliverable to the Employee upon settlement of vested Restricted Stock Units may
be either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; (c) the approval or
other clearance from any state or federal governmental regulatory body, which
the Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Vesting Date as the Committee may establish from time to time for reasons of
administrative convenience.

 

15.              Plan Governs. This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.

 

16.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to its principles of conflicts of law. For purposes of litigating any
dispute that may arise directly or indirectly from this Agreement, the parties
hereby submit and consent to the exclusive jurisdiction of the State of Utah and
agree that any such litigation shall be conducted only in the courts of Utah or
the federal courts of the United States located in Utah and no other courts.

 



 A-5 

 

 

17.              Committee Authority. The Committee shall have the power to
interpret the Plan and this Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan and this Agreement.

 

18.              Imposition of Other Requirements. The Company reserves the
right to impose other requirements on the Employee’s participation in the Plan,
on the Restricted Stock Units and the Shares subject to the Restricted Stock
Units and on any other award or Shares acquired under the Plan, or take any
other action, to the extent the Company determines it is necessary or advisable
in order to comply with applicable laws or facilitate the administration of the
Plan. The Employee agrees to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing. Furthermore, the Employee
acknowledges that the applicable laws of the country in which the Employee is
residing or working at the time of grant, vesting and settlement of the
Restricted Stock Units or the sale of Shares received pursuant to the Restricted
Stock Units (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject the Employee to additional
procedural or regulatory requirements that the Employee is and will be solely
responsible for and must fulfill. Such requirements may be outlined in but are
not limited to the Country-Specific Addendum (the “Addendum”) attached hereto,
which forms part of this Agreement. Notwithstanding any provision herein, the
Employee’s participation in the Plan shall be subject to any applicable special
terms and conditions or disclosures as set forth in the Addendum. The Employee
also understands and agrees that if he works, resides, moves to, or otherwise is
or becomes subject to applicable laws or Company policies of another
jurisdiction at any time, certain country-specific notices, disclaimers and/or
terms and conditions may apply to him as from the Grant Date, unless otherwise
determined by the Company in its sole discretion.

 

19.              Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

20.              Severability. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

21.              Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Employee
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

22.              Amendment, Suspension or Termination of the Plan. By accepting
this award, the Employee expressly warrants that he or she has received a right
to an equity based award under the Plan, and has received, read, and understood
a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.

 



 A-6 

 

 

23.              Compliance with Laws and Regulations. The Employee understands
that the vesting of the Restricted Stock Units under the Plan and the issuance,
transfer, assignment, sale, or other dealings of the Shares shall be subject to
compliance by the Company (or any Subsidiary or Affiliate) and the Employee with
all applicable requirements under the laws, rules, and regulations of the
country of which the Employee is a resident. Furthermore, the Employee agrees
that he or she will not acquire Shares pursuant to the Plan except in compliance
with all under the laws, rules, and regulations of the country of which the
Employee is a resident.

 

24.              Authorization to Release and Transfer Necessary Personal
Information. The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data by and among, as applicable, the Company and the Subsidiaries or
Affiliates for the exclusive purpose of implementing, administering and managing
the Employee’s participation in the Plan. The Employee understands that the
Company and the Subsidiaries or Affiliates may hold certain personal information
about the Employee including, but not limited to, the Employee’s name, home
address and telephone number, date of birth, social security number (or any
other social or national identification number), salary, nationality, job title,
number of Shares held and the details of all Restricted Stock Units or any other
entitlement to Shares awarded, cancelled, vested, unvested or outstanding for
the purpose of implementing, administering and managing the Employee’s
participation in the Plan (the “Data”). The Employee understands that the Data
may be transferred to the Company or any of the Subsidiaries or Affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Employee’s
country or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than the Employee’s
country. The Employee further acknowledges that withdrawal of consent may affect
his or her ability to vest in or realize benefits from the Restricted Stock
Units, and his or her ability to participate in the Plan.

 

25.              Electronic Delivery: By executing this Agreement, whether in
writing or by electronic means, the Employee consents to the electronic delivery
of the Plan documents, this Agreement and any other Company-related documents.

 

26.              Electronic Execution: The Company may request that, in certain
countries, Employee execute this Agreement electronically via a link to a
Company intranet or the internet site of a third party involved in administering
the Plan or via electronic mail or such other means as may be specified by the
Company. Electronic execution of this Agreement shall have the same binding
effect as a written or hard copy signature and accordingly, shall bind the
Employee and the Company to all of the terms and conditions set forth in the
Plan and this Agreement.

 

27.              Execution of this Agreement: Execution of this Agreement,
whether in writing or electronic, shall have the same binding effect and shall
fully bind Employee and the Company to all of the terms and conditions set forth
in this Agreement and the Plan.

 

28.              Communication. To the extent the Employee has been provided
with a copy of this Agreement, the Plan, or any other documents relating to the
Restricted Stock Units in a language other than English, the English language
documents will prevail in case of any ambiguities or divergences as a result of
translation.

 



 A-7 

 



 

Country-Specific Addendum

 

This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who work or reside in the
countries listed below and that may be material to the Employee’s participation
in the Plan. Such notices, disclaimers, and/or terms and conditions may also
apply, as from the date of grant, if the Employee moves to or otherwise is or
becomes subject to the applicable laws or company policies of the country
listed. However, because foreign exchange regulations and other local laws are
subject to frequent change, the Employee is advised to seek advice from his own
personal legal and tax advisor prior to accepting or settling the Restricted
Stock Units or holding or selling Shares acquired under the Plan. The Company is
not providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Employee’s acceptance of the Restricted Stock
Units or participation in the Plan. Unless otherwise noted below, capitalized
terms shall have the same meaning assigned to them under the Plan, the
Restricted Stock Unit Agreement and Appendix A. This Addendum forms part of the
Restricted Stock Unit Agreement and should be read in conjunction with the
Restricted Stock Unit Agreement and the Plan.

 

Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Restricted Stock Unit
Agreement (of which this Addendum is a part), the Plan, and any other
communications or materials that the Employee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in your jurisdiction.

  

        European Union Data Privacy.  The following supplements Section 24 of
Appendix A of the Restricted Stock Unit Agreement:  The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
he or she may, at any time, view his or her Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data without cost or refuse or withdraw the consents herein by contacting in
writing the Employee’s local human resources representative.         Belgium

Foreign Assets Reporting

If you are a resident of Belgium, you will be required to submit an annual form
declaring your income or assets (including shares acquired under an employee
share plan) held outside of Belgium to the National Bank of Belgium. The
reporting should be completed prior to filing your annual Belgian income tax
return.

        Brazil

Foreign Assets Reporting

If you are a resident of Brazil, you will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil (“BACEN”) if the aggregate value of such assets and rights (including any
capital gain, dividend or profit attributable to such assets) is equal to or
greater than US $100,000. The reporting should be completed at the beginning of
the year.

 



 A-8 

 

 

        France

Foreign Ownership Reporting

Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.

 

Consent to Receive Information in English

By accepting the Restricted Stock Units, you confirm having read and understood
the Plan and the Agreement, which were provided in the English language. You
accept the terms of those documents accordingly. En acceptant cette attribution
gratuite d’actions, vous confirmez avoir lu et comprenez le Plan et ce Contrat,
incluant tous leurs termes et conditions, qui ont été transmis en langue
anglaise. Vous acceptez les dispositions de ces documents en connaissance de
cause.

       

India

 

Repatriation Requirement

You shall take all reasonable steps to repatriate to India immediately all
foreign exchange received by you as a consequence of your participation in
Varex’s Plan and in any case not later than 90 days from the date of sale of the
stocks so acquired by you under the Plan. Further, you shall in no case take any
action (or refrain from taking any action) that has the effect of:

 

(a)    Delaying the receipt by you of the whole or part of such foreign
exchange; or

(b)   Eliminating the foreign exchange in whole or in part to be receivable by
you.

 

Upon receipt or realization of the foreign exchange in India, including in
relation to any dividend payments, you shall surrender the received or realised
foreign exchange to an authorised person within a period of 180 days from the
date of such receipt or realisation, as the case may be. Please note that you
should keep the remittance certificate received from the bank where foreign
currency is deposited in the event that the Reserve Bank of India, Varex or your
employer requests proof of repatriation.

        Italy

Data Privacy Consent

Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing is Varex, with registered offices at Viale Oriano 6 2nd Floor
Treviglio, (BG) Italy, and its Representative in Italy for privacy purposes is
Robert Hannemann.

 

I understand that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/200.

 

The processing activity, including the communication and transfer of my Data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan. I
understand that the use of my Data will be minimized where it is not necessary
for the implementation, administration and management of the Plan. I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my Data and stop, for legitimate reason, the Data processing.
Furthermore, I am aware that my Data will not be used for direct marketing
purposes.

 



 A-9 

 

 

        Japan

Share Ownership and Payment Reporting

If you acquire Shares valued at more than ¥100,000,000 total, you must file a
Securities Acquisition Report with the Ministry of Finance (“MOF”) through the
Bank of Japan within 20 days of the acquisition of the Shares.

 

Exit Tax

Please note that you may be subject to tax on your Restricted Stock Units, even
prior to vesting, if you relocate from Japan if you (1) hold financial assets
with an aggregate value of ¥100,000,000 or more upon departure from Japan and
(2) maintained a principle place of residence (jusho) or temporary place of
abode (kyosho) in Japan for 5 years or more during the 10-year period
immediately prior to departing Japan. You should discuss your tax treatment with
your personal tax advisor.

        Russia

Securities Law Notice

Neither this offer nor the distribution of related documentation constitutes the
public circulation of securities in Russia. You may receive shares in a
brokerage account held in your name outside of Russia, or shares may be held for
you in book entry form, but a stock certificate will not be issued to you. You
are not permitted to transfer any shares received under any Company employee
equity program into Russia.

 

Foreign Account and Repatriation Requirement

You may be prohibited from receiving cash funds into a non-Russian bank or
brokerage account.  Noncompliance with such rules, if applicable, may be subject
to administrative sanction and fines.  You should therefore immediately transfer
any proceeds from the sale of Shares (or any dividends on Shares) into a
personal bank account in Russia.  You are responsible for ensuring compliance
with all currency control laws in Russia in relation to your participation in
the Plan; note that your foreign accounts may also be subject to reporting to
the Russian tax or bank authorities.

        South Korea

Repatriation Requirement

Please note that proceeds received from the sale of stock overseas must be
repatriated to Korea within three (3) years if such proceeds exceed US $500,000
per sale. Separate sales may be deemed a single sale if the sole purpose of
separate sales was to avoid a sale exceeding the US $500,000 per sale threshold.

 



 A-10 

 

 

        Thailand Foreign Exchange Information.  Please note that dividends (if
any) received from foreign stock and all proceeds from the sale of such stock
must be remitted to Thailand and must be deposited or converted into Thai Baht
with a commercial bank in Thailand within 360 days of receipt according to
Ministerial Regulation No. 26.         United Kingdom

Withholding of Tax

This provision supplements Section 7 of Appendix A of the Restricted Stock Unit
Agreement:

If payment or withholding of the Tax-Related Items (including the employer NICs,
as defined below) is not made within ninety (90) days of the event giving rise
to the Tax-Related Items (the “Due Date”) or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected Tax-Related Items will constitute a loan owed by the
Employee to the Employer, effective on the Due Date. The Employee agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the employer may recover it at any time thereafter by any of the
means referred to in Section 7 of Appendix A of the Restricted Stock Unit
Agreement. Notwithstanding the foregoing, if the Employee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Employee will not be
eligible for such a loan to cover the Tax-Related Items. In the event that the
Employee is a director or executive officer and the Tax-Related Items are not
collected from or paid by the Employee by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Employee on which
additional income tax and national insurance contributions will be payable. The
Employee will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime.

 

Settlement

Notwithstanding any discretion in the Plan or the Restricted Stock Unit
Agreement to the contrary, settlement of the Restricted Stock Units shall be in
Shares and not, in whole or in part, in the form of cash.

 

NICs Joint Election

As a condition of participation in the Plan as well as the grant and vesting of
the Restricted Stock Units, the Employee agrees that:

 

(a) Tax-Related Items within Section 7 of Appendix A of the Restricted Stock
Unit Agreement shall include any secondary class 1 (employer) National Insurance
Contributions that:

 

(i)       any employer (or former employer) of the Employee is liable to pay (or
reasonably believes it is liable to pay); and

 

(ii)       may be lawfully recovered from the Employee; and

 

(b)        If required to do so by the Company (at any time when the relevant
election can be made) the Employee shall:

 

(iii)       make a joint election (with the employer or former employer) in the
form provided by the Company to transfer to the Employee the whole or any part
of the employer’s liability that falls within Section 7 of Appendix A of the
Restricted Stock Unit Agreement; and

 

(iv)       enter into arrangements required by HM Revenue & Customs (or any
other tax authority) to secure the payment of the transferred liability.

   

 

 

 A-11 



 

 

 